Digitally signed by
                                                                        Reporter of Decisions
                       Illinois Official Reports                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                              Appellate Court                           Date: 2017.08.01
                                                                        14:33:44 -05'00'




                  People v. Whitfield, 2017 IL App (2d) 140878



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           HEZEKIAH D. WHITFIELD, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-14-0878



Filed             March 3, 2017



Decision Under    Appeal from the Circuit Court of Lake County, No. 12-CF-1269; the
Review            Hon. Mark L. Levitt, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Kerry Goettsch, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                  Lawrence M. Bauer, and Diane L. Campbell, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE SCHOSTOK delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Hudson and Justice Spence concurred in the
                  judgment and opinion.
                                               OPINION

¶1        In this direct appeal from his conviction of first degree murder, the defendant, Hezekiah
     Whitfield, raises three arguments: (1) the trial court should have suppressed his unrecorded
     custodial statement to police pursuant to section 103-2.1 of the Code of Criminal Procedure of
     1963 (Code) (725 ILCS 5/103-2.1 (West 2010)), which renders such statements presumptively
     inadmissible in a murder trial; (2) the trial court erred in limiting his ability to present evidence
     of other crimes committed by someone else who had been convicted of the same murder (a
     conviction that was later overturned); and (3) the trial court should have allowed him to present
     evidence explaining his travel to Indonesia shortly after the police obtained a DNA sample
     from him. Although we agree with certain of these arguments, we affirm on the basis that the
     trial court’s errors were harmless in light of the compelling DNA evidence against the
     defendant.

¶2                                         I. BACKGROUND
¶3       On December 9, 1994, Fred Reckling was found dead in a Grand Appliance store in
     Waukegan. His head had been beaten in. Four small droplet-type stains were found on the
     carpet near the door. Pieces of the carpet containing the stains were removed and sent for
     testing. Reckling’s car was recovered 10 days later in Chicago; there were stains on the
     driver’s seat, the steering wheel, and the threshold between the door and the driver’s seat. Later
     testing showed that all of the stains on the carpet pieces and the car were blood.
¶4       A little over a year later, James Edwards, who had been arrested for a series of robberies in
     the Waukegan area, told Waukegan police that he had murdered Reckling. He was convicted
     of the murder in 1996. However, in 2010, the supreme court granted Edwards’s request for
     DNA testing of the blood evidence in the case. The DNA from the bloodstains did not match
     either Reckling’s or Edwards’s DNA. Edwards was subsequently cleared of the charges
     relating to Reckling’s death.
¶5       The DNA test ordered by the supreme court took place in May 2011. A comparison of this
     DNA with the CODIS DNA database indicated a probable match with the defendant. On June
     24, 2011, the Waukegan police pulled over the truck that the defendant was driving. Shamiya
     Mathis, a woman whom the defendant had begun dating a few months earlier, was with him.
     The police took the defendant to a hospital and obtained a DNA sample from him. They then
     released him.
¶6       On April 13 of the following year, the Chicago police issued a warrant for the defendant’s
     arrest in connection with an assault on a woman named Ebony, who appears to have been
     known to Mathis. Four days later, on April 17, 2012, the Chicago police department received a
     report of an assault involving the defendant and Mathis. Two patrol officers, Christopher
     Erickson and his partner, Jacquelyn Spaargaren, responded. They found the defendant outside
     in an alley with a wound to his head. He told them that Mathis had struck him in the head with
     something heavy. Both he and Mathis were transported to the police station (the defendant was
     taken first to a hospital for examination). The police questioned both Mathis and the defendant.
     The circumstances of that questioning are disputed, and we will address them in depth later in
     this opinion. Mathis and the defendant were then released.



                                                   -2-
¶7       On May 2, 2012, the defendant was indicted for the murder of Reckling. He was arrested
     on that charge on May 15, 2012. Trial was eventually set to start on April 21, 2014.

¶8                   A. Motion in Limine to Bar Evidence of Defendant’s Statement
¶9        In January 2014, the defendant filed a motion in limine seeking to bar the State from
     introducing any evidence regarding the defendant’s statement while in police custody on April
     17, 2012. His motion was based on section 103-2.1 of the Code (recording statute), which
     provided as follows:
              “When statements by accused may be used.
                   (a) In this Section, ‘custodial interrogation’ means any interrogation during which
              (i) a reasonable person in the subject’s position would consider himself or herself to be
              in custody and (ii) during which a question is asked that is reasonably likely to elicit an
              incriminating response.
                   In this Section, ‘place of detention’ means a building or a police station that is a
              place of operation for a municipal police department or county sheriff department or
              other law enforcement agency, not a courthouse, that is owned or operated by a law
              enforcement agency at which persons are or may be held in detention in connection
              with criminal charges against those persons.
                   In this Section, ‘electronic recording’ includes motion picture, audiotape, or
              videotape, or digital recording.
                   (b) An oral, written, or sign language statement of an accused made as a result of a
              custodial interrogation at a police station or other place of detention shall be presumed
              to be inadmissible as evidence against the accused in any criminal [homicide]
              proceeding *** unless:
                       (1) an electronic recording is made of the custodial interrogation; and
                       (2) the recording is substantially accurate and not intentionally altered.
                                                     ***
                   (e) Nothing in this Section precludes the admission *** (ii) of a statement made
              during a custodial interrogation that was not recorded as required by this Section,
              because electronic recording was not feasible, *** (viii) of a statement given at a time
              when the interrogators are unaware that a death has in fact occurred, or (ix) of any other
              statement that may be admissible under law. The State shall bear the burden of proving,
              by a preponderance of the evidence, that one of the exceptions described in this
              subsection (e) is applicable. Nothing in this Section precludes the admission of a
              statement, otherwise inadmissible under this Section, that is used only for
              impeachment and not as substantive evidence.
                   (f) The presumption of inadmissibility of a statement made by a suspect at a
              custodial interrogation at a police station or other place of detention may be overcome
              by a preponderance of the evidence that the statement was voluntarily given and is
              reliable, based on the totality of the circumstances.” Id.
     The defendant argued that, under the recording statute, his statement to police on April 17,
     2012, was inadmissible in any murder trial against him because it was the result of custodial
     interrogation at a police station and it had not been electronically recorded. The State did not
     file any written response to the motion.

                                                  -3-
¶ 10       The hearing on the motion commenced on March 27, 2014, and stretched over portions of
       four days. The State presented three witnesses, all of them Chicago police officers: Erickson,
       Spaargaren, and Juan Cardenas. Before testifying, all of the officers had reviewed
       Spaargaren’s written report regarding her conversation with the defendant on April 17, 2012.
¶ 11       Erickson testified that he had been patrolling with Spaargaren at about 8:15 p.m. on the
       evening of April 17, 2012, when they received a call regarding a domestic battery. He and
       Spaargaren responded to the call. Cardenas and his partner also responded, arriving a few
       minutes later.
¶ 12       Erickson found the defendant walking in an alley with a laceration on his head and blood
       on his shirt. The defendant said that he had been hit in the head with a blunt object, and he
       identified two women (Mathis and another woman) as having been involved. There was no
       odor of alcohol on the defendant’s breath and, except for some agitation due to the assault, he
       was calm. Cardenas took the defendant to a hospital to have his injuries examined, per police
       protocol. Erickson and Spaargaren took Mathis to the police station.
¶ 13       Just before 9 p.m., the defendant was brought to the police station. Erickson described the
       defendant’s manner as “normal, a little bit agitated,” because he was “in a police station with
       the injuries still to his head.” The defendant was brought to the rear processing room, where he
       was chained to a bench along one wall. (Mathis was not in that room at that point.) The room
       was about 12 feet by 20 feet, with four desks and computers, and a holding cell that was about
       8 feet by 8 feet. There was no video recording equipment in that room. Erickson believed that
       there was “video in the back lock up area where offenders [were] fingerprinted” but not in any
       of the rooms where offenders were processed.
¶ 14       Erickson sat at a desk and began entering an incident report regarding the assault upon the
       defendant by Mathis. Spaargaren began questioning the defendant. She was sitting near
       Erickson, “no more than five feet approximately” away from him. Erickson did not read the
       defendant his rights under Miranda v. Arizona, 384 U.S. 436 (1966), and he did not hear any
       other police officer do that. Spaargaren did not say anything to Erickson about the defendant
       being a suspect in a murder investigation.
¶ 15       In response to a question about when the defendant had last encountered the police,
       Erickson heard him say something to the effect of “I was recently stopped by Waukegan” and
       “something about DNA.” The defendant then said, “My lawyer said don’t talk about
       anything.” Erickson did not hear the defendant say anything else. Erickson specifically denied
       hearing the defendant say anything about leaving for Indonesia after being DNA tested, when
       “they” were going to “find out that I did it,” or about being “safe because another guy [was]
       doing the time.” Asked whether Erickson heard the entire conversation between Spaargaren
       and the defendant that Spaargaren described in her written report, Erickson said that he did not;
       he heard only the statement that he had described regarding the defendant being stopped by the
       Waukegan police and his lawyer telling him not to talk about it.
¶ 16       Cardenas testified next. He and his partner also responded to the domestic battery call on
       the evening of April 17, 2012, arriving after Erickson and Spaargaren. The defendant had a
       laceration on his forehead and one on his hand; Cardenas believed that the latter was the source
       of the blood on his shirt. Cardenas spoke with the defendant to see if he needed medical
       assistance. The defendant’s responses were coherent, his demeanor was calm, and there was no
       indication that he was under the influence of any alcohol or controlled substance. He did not
       complain of being in pain. In fact, the defendant declined to go to the hospital, but Cardenas

                                                   -4-
       and his partner took him there anyway because police procedure required a medical evaluation
       or a written refusal of medical service. At the hospital, he was observed by a doctor, who
       signed off on the defendant’s refusal of medical treatment.
¶ 17       Cardenas then brought the defendant to the police station’s processing room. Cardenas
       described the room as about 15 by 20 feet, with four computers and two benches. Erickson and
       Spaargaren were in the room. Cardenas had not Mirandized the defendant. When he did
       Mirandize suspects, he used preprinted forms that were provided to the officers. The defendant
       was handcuffed to a bench. He remained conscious and did not complain of any pain or request
       water, food, or to go to the bathroom.
¶ 18       Cardenas and his partner remained in the processing room for the next 10 to 15 minutes,
       waiting to see if Erickson and Spaargaren needed them for anything else. Erickson was
       entering a report into the computer and Cardenas was standing behind him. Spaargaren and the
       defendant were seven to eight feet away, having a conversation. Cardenas saw them talking but
       did not hear them. Cardenas thought Spaargaren and the defendant spoke for three to five
       minutes.
¶ 19       Spaargaren testified that, when she responded to the domestic battery call on April 17,
       2012, she saw Mathis and the defendant arguing in the alley behind Avenue M. She and
       Erickson separated them. Both Mathis and the defendant claimed to have been the victim of
       assault. The defendant was taken to the hospital. In the squad car, Mathis told Spaargaren that
       the defendant was named as the perpetrator of an assault committed four days earlier, on April
       13, 2012. Spaargaren said that she would look into that when they got to the police station.
       Mathis also said that the defendant was wanted for a murder investigation in Waukegan. She
       said that someone else was serving time for the murder, but the defendant was still wanted in
       connection with the case.
¶ 20       When they got to the police station, Spaargaren looked up the defendant and found that he
       had indeed been named as the perpetrator of a battery to a woman named Ebony four days
       earlier. However, she found no record of a warrant or stop order or anything else indicating that
       the defendant was wanted by police in connection with a murder.
¶ 21       Soon afterward, the defendant came into the processing room at the police station and was
       handcuffed to a bench in the room. Spaargaren described the processing room as “13 by 12 or
       14 by 14” with two computers in it. As she recalled, the only other officers in the room were
       Erickson and Cardenas. She sat across from the defendant and had a conversation with him.
       She estimated that she was about three feet away from him.
¶ 22       As she knew that he had been accused of an earlier battery, she Mirandized him. She did
       this “off the top of [her] head,” telling him that he had the right to remain silent, that anything
       he said could and would be used against him in a court of law, and that if he could not afford an
       attorney one would be appointed for him. (Upon being asked, Spaargaren said that she had also
       told him that he had the right to have an attorney present.) She then asked him if he understood,
       and he said yes.
¶ 23       According to Spaargaren’s testimony, her interrogation of the defendant was as follows:
                    “A. [Spaargaren:] I said I had gotten some information you are wanted in a murder
                case in Waukegan. He said, ‘What?’ I said, ‘Yes, you are wanted in a murder
                investigation in Waukegan.’ He said ‘I was DNA tested for that, and when they were



                                                    -5-
               going to find out I did it, I fled to Indonesia. They can’t do anything to me anymore.
               Someone else is serving time for that.’
                   Q. [State’s Attorney:] After he made that statement to you, what did you say to
               him?
                   A. I said ‘Were you there at the scene? Do you know the person that is serving
               time? How are you involved?’ He said ‘I don’t want to talk about this anymore.’ ”
       Spaargaren said that she then stopped questioning the defendant.
¶ 24       On cross-examination, Spaargaren testified that she had not had the defendant sign a
       statement of his Miranda rights; she just recited them verbally based on her 21 years of police
       experience. In her written report of her interrogation of the defendant, she did not mention the
       other questions she had asked him because she recorded only what he said, “not anything that
       he did not say.”
¶ 25       The defendant was the final witness at the hearing. As to the events that occurred before the
       police arrived at the scene on April 17, 2012, he said that Mathis had tried to stab him and had
       hit him in the head with a pipe. He was taken to a hospital by one of the police officers.
       However, when it became clear that he would have to wait a long time to be seen, he signed a
       waiver of medical treatment so that he could leave. He was then taken to the police station and
       handcuffed to the wall near a bench. The police gave him some paper towels because the
       wound on his head had reopened. He sat there for about 10 minutes. Spaargaren then
       approached him.
¶ 26       Spaargaren said that she had had a conversation with Mathis, who had told Spaargaren that
       she was with the defendant earlier when he was stopped by the Waukegan police and was
       asked to give a DNA sample. Spaargaren told him that Mathis had also said that he was wanted
       for a murder and that, to escape being captured, he went to Indonesia. The defendant testified
       that he did not say anything in response to these statements.
¶ 27       Spaargaren then asked the defendant if he was wanted for a murder. The defendant told her
       that to his knowledge he was not wanted, and that if she wanted to confirm that by searching
       the computers, he wasn’t going anywhere, as he was chained to the bench.
¶ 28       Spaargaren then asked the defendant how his blood had gotten into Reckling’s car. The
       defendant responded that he had been told by his attorney not to answer or discuss the case
       with anyone. The defendant denied ever telling Spaargaren that “I was DNA tested, and I left
       to Indonesia when they found out I did it, but now I am safe because another guy is doing the
       time.” During the questioning by Spaargaren, Erickson was five or six feet away at a desk. The
       defendant thought there were four or five other officers in the room. It was sort of loud in there.
       Spaargaren was talking in a normal tone of voice, loud enough for him to hear. There was one
       other individual chained to the bench next to him. The defendant remained at the police
       department until 7 a.m. the next morning.
¶ 29       On cross-examination, the State elicited some background on the defendant. He was 42
       years old at the time of the questioning. He had finished three years of college. He had been
       read his Miranda rights in the past. Asked if Spaargaren read him his Miranda rights, the
       defendant said, “If she did, I didn’t hear her,” and said that he did not recall anyone else
       reading him his rights, either. Spaargaren’s questioning of him was brief, lasting less than five
       minutes, and neither she nor any other police officer threatened him in any way or used any



                                                    -6-
       physical force on him. He did not have any difficulty understanding Spaargaren’s questions.
       He was not using drugs that day.
¶ 30       The State then questioned the defendant about his interaction with Mathis earlier that night.
       The defendant said that he had last seen Mathis eight or nine months before then, on the day
       that he was stopped by the Waukegan police. He had gone to Indonesia, leaving July 4, 2011,
       and returning in September. He had not seen Mathis after he got back until the night of the
       incident.
¶ 31       The defendant again denied ever telling Spaargaren that he had been DNA tested and left
       for Indonesia when they found out he did it. The defendant testified that he had not been aware
       that someone else had been convicted of the murder and had never heard James Edwards’s
       name. When Spaargaren asked him about his blood being in Reckling’s car, he had not known
       that it was. Spaargaren had not told him that she had spoken with Waukegan police.
¶ 32       On redirect, the defendant said that after he was released by the police he went back to the
       hospital. He received five stitches to treat the cut to his forehead. Although he had not taken
       any drugs, he had had a small amount of alcohol—“a quarter-pint”—not long before the
       incident with Mathis.
¶ 33       Before hearing closing arguments at the hearing, the trial court noted that, although the
       defendant’s motion had been titled as a motion in limine rather than a motion to suppress his
       statement, much of the evidence presented was the same as would have been presented for a
       hearing on suppression. The trial court asked the parties to address the issue of voluntariness in
       addition to their other arguments.
¶ 34       In its closing argument, the defense noted that its motion was based on the failure of the
       police to videotape the questioning of the defendant. According to the testimony, the police
       had had that capability, and Spaargaren’s questioning of the defendant constituted “custodial
       interrogation” under the recording statute. The defense also noted that there was no
       corroboration for Spaargaren’s testimony that she had Mirandized the defendant before
       questioning him: neither the defendant nor the other officers present nearby heard any Miranda
       rights read to him, and there was no written waiver signed by the defendant. As to the
       statement allegedly made by the defendant (regarding the defendant fleeing to Indonesia after
       he was DNA tested and “they were going to find out I did it”), again there was no proof other
       than Spaargaren’s word that he had made such a statement: the defendant denied it, and
       Erickson did not hear any such statement. The defense argued that this was exactly the
       situation the recording statute was enacted to prevent.
¶ 35       Regarding voluntariness, the defense reviewed the factors listed in People v. Slater, 228 Ill.
       2d 137, 160 (2008) (as quoted in People v. Harper, 2013 IL App (4th) 130146, ¶ 20): “the
       totality of the circumstances surrounding the statement, including: (1) the defendant’s age,
       intelligence, education, experience, and physical condition at the time of the detention and
       interrogation; (2) the duration of the interrogation; (3) the presence of Miranda warnings; (4)
       the presence of any physical or mental abuse; and (5) the legality and duration of the
       detention.” Of these factors, the defense conceded that many favored a finding of
       voluntariness, but stressed the defendant’s head wound, his consumption of some alcohol
       earlier that evening, and the evidence that he did not receive any Miranda warnings. The
       defense also noted that the trial court must consider the separate factor of the reliability of the
       statement and argued that the factors it had mentioned earlier indicated that the statement was
       suspect.

                                                    -7-
¶ 36       The State’s closing argument conceded that there had been custodial interrogation of the
       defendant as defined in the recording statute and that the statement had not been recorded, and
       thus the defendant’s statement was presumed inadmissible. The State argued that the statement
       should nevertheless come in under two of the statutory exceptions: subsection (e)(viii), which
       permits the use of statements “given at a time when the interrogators are unaware that a death
       has in fact occurred”; and subsection (f), which provides that the presumption of
       inadmissibility can be overcome by “a preponderance of the evidence that the statement was
       voluntarily given and is reliable, based on the totality of the circumstances.” 725 ILCS
       5/103-2.1(e)(viii), (f) (West 2010). As to the first exception, the State argued that Spaargaren
       had not been able to confirm Mathis’s story regarding the Waukegan murder investigation by
       the time she questioned the defendant, so she was not aware that a death had occurred. As to
       the second exception, the Slater factors favored a finding of voluntariness—the defendant was
       middle-aged, educated, and despite the lacerations to his head and perhaps his hand, he
       understood the questions and answered them coherently. The recording statute was enacted to
       prevent coercive tactics by the police, and here the defendant did not claim that any such
       coercion occurred. The State also argued that Spaargaren’s testimony that she verbally gave
       him Miranda warnings was “unimpeached.” Thus, the State argued, the defendant’s statement
       was voluntary and reliable. In rebuttal closing, the defense noted that, in Harper (a case
       involving the recording statute), the reviewing court had determined that the defendant’s
       unrecorded statement was reliable based in part on a comparison with prior recorded
       statements by the defendant, which corroborated the unrecorded statement. Here, however,
       there were no such prior statements. Instead, the defendant had declined to make a statement,
       but one police officer claimed that he did make one. Thus, there was no proof of reliability.
¶ 37       The trial court denied the motion in limine. It found that the police had taken the defendant
       into custody. The police provided the defendant with the opportunity to be seen by a doctor,
       but the defendant refused treatment. The court found that the defendant’s recall of the events of
       that evening was detailed and indicated that he was not suffering the effects of any
       intoxication. The court also stated that it found the defendant’s “recollection of events
       certainly, in my view, and based upon what I observed during the course of this hearing,
       slanted to his particular point of view and to what he perceives to be in his best interest.” The
       court did not indicate which specific points of the defendant’s testimony it considered biased
       by self-interest. The court repeated that the defendant “certainly indicated in great detail all of
       the facts concerning his evening with the Chicago police.”
¶ 38       The trial court found that the defendant had been transported to a police station where he
       was handcuffed “to a bar in an interrogation room.” It found that “[t]here were a number of
       individuals that were present during the time that Mr. Whitfield was present along with the
       police,” commenting that it found “the officer’s testimony on this point to be extremely clear
       and credible.” It then continued, “It appears that Mr. Whitfield was Mirandized at that time;
       and the officer engaged in some general questioning of Mr. Whitfield, which was extremely
       short in duration.”
¶ 39       The trial court indicated that its ruling was based primarily on subsection (f) of the
       recording statute, under which the presumption of inadmissibility can be overcome by
       evidence that the statement was voluntary and reliable considering the totality of the
       circumstances. It then reviewed the Slater voluntariness factors, finding that the defendant’s
       age, intelligence, and education supported a finding that the statement was voluntary and that

                                                    -8-
       the defendant’s physical condition had not prevented him from understanding the situation
       despite the fact that his forehead wound later required five stitches. The interrogation was brief
       and, as the court had noted earlier, it found that the defendant had been Mirandized.
¶ 40       The court commented that, although voluntariness and reliability were separate inquiries,
       they overlapped in terms of the evidence that it should consider. It concluded:
                   “Under these circumstances, based on all of those facts that I have enumerated;
               based on the fact that I don’t find anything to indicate in the record that Mr. Whitfield
               was either intoxicated, suffering from some type of physical disability, was subjected
               to any type of undue coercion or any type of lengthy custodial interrogation that would
               render his statements somehow involuntary or somehow trigger the fact that they
               should be suppressed as being anything other than voluntary; I find the record simply
               devoid of anything that would support that type of conclusion.
                   The only thing that remains is whether or not I find that this statement is sufficiently
               voluntary and reliable such that it can be admitted or overcome the presumption of
               inadmissibility.
                   I simply find that the State has overcome the presumption of inadmissibility by
               establishing by a preponderance of the evidence that defendant’s statements were both
               voluntary and reliable.
                   As a result, I find that Section 103-2.1 does not bar the State’s use of the statement.
                   I also find that given the totality of the circumstances; my view of all of the credible
               testimony that was offered during the course of this proceeding; that Mr. Whitfield’s
               statements were knowingly and voluntarily made after he was appropriately
               Mirandized.”

¶ 41                                                B. Trial
¶ 42       The defendant had also filed a motion in limine to allow him to elicit information regarding
       the other crimes committed by Edwards. This motion was heard prior to voir dire on the first
       day of trial, April 21, 2014. The defendant argued that it would be important to present
       evidence that Edwards not only confessed to Reckling’s murder but also confessed to
       committing several other robberies and murders around the same time. The State
       acknowledged that, under Chambers v. Mississippi, 410 U.S. 284 (1973), the defendant could
       introduce evidence that Edwards had confessed to committing the same murder that the
       defendant was charged with committing. However, it argued that any evidence regarding
       Edwards’s other crimes was simply an attempt to show that Edwards was a robber and
       murderer and thus that he had acted in conformity with his prior offenses and had killed
       Reckling as well. The trial court indicated that it would defer ruling on the motion in limine
       until the issue came up at trial.
¶ 43       The trial lasted five days. In its opening statement, the State emphasized the DNA evidence
       linking the defendant to the murder: that evidence tied the defendant to blood found at the
       scene of the murder (the four droplets on the carpet near the front door of the store) and in
       Reckling’s car. The State also mentioned that it would present testimony by Mathis about the
       defendant being upset after providing a DNA sample and going to Indonesia not long
       afterward, and that Spaargaren would testify regarding the defendant’s statements along the
       same lines. The State noted that Edwards had confessed to the murder, but it said that there was


                                                    -9-
       “no evidence to support that” confession; all the DNA matched the defendant. The defendant’s
       opening statement conceded that the DNA from the blood in the car matched the defendant’s
       DNA and that the DNA from the store rug was consistent with the defendant’s DNA, but
       stressed various items of other evidence suggesting that the defendant was not the culprit: the
       presence of a white man similar to a former Grand Appliance employee in the area of the store
       on the night of the murder (the defendant was not white), and witnesses who saw a white man
       changing the tire of Reckling’s car that night. The defense also suggested that Mathis’s
       testimony was neither true nor reliable, as it was inconsistent with known facts and she had a
       motive to lie about the defendant’s actions and statements.
¶ 44        The State’s witnesses testified as follows. Annie Love, a former Grand Appliance
       employee, also worked part-time in the office of the church that Reckling attended. Reckling
       was active in the church and was often there in the evening. On the evening of December 8,
       1994, Reckling came by the church about 8:30 p.m. and Love spoke with him for about 45
       minutes. He said that he was returning to the store. She saw him leave the church and get into
       his black Lincoln Town Car. Reckling often worked at the store during the evenings, and he
       would keep the front door locked when he did so. On cross-examination, Love testified that a
       white man named Ian Duffy had worked at Grand Appliance but was let go. She did not know
       why Duffy had been terminated or about his relationship with Reckling, but she gave the police
       his name during the investigation because his termination occurred not long before the murder.
¶ 45        Stan Binning, a contractor who regularly bought appliances from Grand Appliance, arrived
       at the store about 8:15 on the morning of December 9, 1994. The front door was unlocked, and
       when he entered the store, he saw signs of a disturbance near the entrance (glass from a
       shattered fluorescent light bulb and a ladder lying on the floor). He saw no one in the store, and
       he proceeded to a counter near the back where he began to fill out paperwork for a dishwasher
       he wanted to purchase. A store employee, Heidi Williams, arrived soon afterward. She noticed
       that Reckling’s car was not in its usual place in the parking lot. Reckling usually arrived about
       8 a.m. to open the store. It had snowed during the night before, and there were no tracks in the
       snow. When she entered, the front door was unlocked, and she heard a faint alarm. There were
       papers scattered on the floor. She called Mark Reckling, Reckling’s son and a co-owner of
       Grand Appliance, who directed her to go see what the papers were. They were customers’
       checks, credit card slips, and deposit slips of the type that Reckling would normally take to the
       bank in a blue bank bag each evening. However, the bank bag was missing and there was no
       cash on the floor. As she began to walk through the store and turn the lights on, she saw
       Reckling lying motionless near the refrigerators with blood pooled under his head. She called
       911 but was so upset that she had difficulty completing the call. Williams also testified that
       Reckling had two sets of keys, as he kept his car keys separate from the business keys.
¶ 46        John Sivia, a delivery driver for Grand Appliance since 1992, testified regarding
       Reckling’s business practices. Reckling arrived at the store by 8 a.m. each day. The store
       closed at 8 p.m. each night and that was when Reckling would lock the front door. However,
       Reckling often stayed late to do paperwork, and he would take the day’s deposits to the bank
       on his way home. Reckling was concerned about his employees. Employees sometimes cut
       themselves when moving the appliances; Sivia had cut himself on sheet metal or screws in the
       past. If an employee was injured while at a customer’s house, Reckling would pick the
       employee up and take him or her to the hospital. He also sometimes allowed employees to
       drive his car. The defendant was never employed by Grand Appliance to Sivia’s knowledge,

                                                   - 10 -
       but he could have been a customer who came to the store; Sivia would not have known if he
       was.
¶ 47        On December 8, 1994, the day before Reckling’s body was found, Sivia borrowed $20
       from Reckling. He saw Reckling’s wallet then; it was full of cash and probably had several
       hundred dollars in it. Reckling kept his wallet in his left rear pants pocket.
¶ 48        On December 9, 1994, Sivia drove by Reckling’s house at about 8 a.m. on his way to work.
       Reckling’s Lincoln Town Car was not in the driveway, and the snow was undisturbed. When
       Sivia arrived at the store, Reckling’s car was not there either, and again, there were no tracks in
       the snow. Sivia waited for a few minutes but did not see anyone. He went back to Reckling’s
       house and knocked on the door, but there was no answer. He then returned to the store, where
       he eventually saw Binning moving near the entrance to the store. He went into the store, where
       Williams was trying to call 911. He described the scene at the store in the same way as Binning
       and Williams. When he saw Reckling’s body, he saw that Reckling was wearing the same
       clothing he had been wearing the day before. Reckling had a jacket on, as if he had been
       preparing to leave the store.
¶ 49        Mark Reckling testified that his father was 71 years old at the time of his murder. Mark
       co-owned Grand Appliance with his father. The company had three stores. The Waukegan
       store was the main store, and his father oversaw that store. In 1994, an alarm was installed in
       the Waukegan store, but Mark found out later that it was never hooked up to call the police
       department because of a technical glitch. If the alarm went off, it would sound very loudly in
       the store for about 15 minutes, and then it would switch to a quieter sound just to indicate that
       it had been triggered.
¶ 50        On December 8, 1994, his father left the store about 6 p.m. to pick up Mark’s daughter
       from her music lessons. His father brought her to Mark at the store and then went to church.
       Mark left the store about 8 p.m. He turned the lights off and locked the front door but thought
       he did not set the alarm because he knew that his that father would be returning.
¶ 51        An employee called Mark about 8:40 a.m. the next morning, wondering where his father
       was. He eventually went to the store. When he arrived, the police were there and they would
       not let him in at first. The police showed him checks that had been retrieved from the floor of
       the store; the checks had been stamped on the back so that they were ready to be deposited. At
       trial, Mark was shown deposit slips that had been gathered from the store on December 9,
       1994. He identified them and testified that they indicated cash deposits of $1700. Mark
       testified that his father also carried cash in his wallet and that his father wore his jacket only
       when he was outside, not while he was working in the store. On cross-examination, Mark
       testified that he occasionally drove his father’s car. He first testified that it was “very, very
       rare” that anyone else drove that car, but he was impeached with prior testimony that “other
       people drove the car quite often.” It was very possible that employees could get hurt and bleed
       while working in the store, for instance while opening cartons, but Grand Appliance had never
       employed the defendant.
¶ 52        Witnesses connected with the initial investigation testified as follows. Lou Moore, a
       Waukegan police officer, responded to the scene and spoke with some of the witnesses. He
       knew Reckling personally and was able to recognize him as the victim. Steven Jones, an
       evidence technician with the Waukegan police, also responded to the scene. He secured the
       scene and then began gathering evidence. He found no evidence of forced entry at the front
       entrance to the store, although there was broken glass from a shattered fluorescent light bulb.

                                                   - 11 -
       He took fingerprints from the inside and outside of the front doors. Jones then moved to the
       location of Reckling’s body. He observed wounds to Reckling’s scalp and head. He found
       blood under Reckling’s head and also blood spatters on a nearby refrigerator door, along with
       gouges in the door, which he believed were made by a metal object. Reckling’s clothing was
       torn: his right pocket was inside out and had been torn away, and his jacket pocket had been
       ripped. A set of keys was lying near the body.
¶ 53       Jones and another evidence technician crawled from the body toward the front entrance,
       looking for blood and fibers. On a carpet near the front door, he found four “droplet-type”
       stains that he believed could be blood. He cut out pieces of carpet containing the stains and
       placed them into envelopes to take to the police station, where they would be allowed to dry
       before being sealed in evidence envelopes.
¶ 54       Mark Witek, a forensic pathologist with the Lake County coroner’s office, performed
       Reckling’s autopsy on December 9, 1994. He observed three sets of parallel lacerations on the
       right side of Reckling’s head, a bruise near his right eye, and a bruise on his shoulder. An X-ray
       revealed that both bones in Reckling’s left forearm were broken. The lacerations suggested
       that Reckling had been struck three times with a heavy, somewhat irregular weapon with
       squared sides. It could have been a gun, although the injuries were consistent with many
       weapons. The autopsy of the skull showed fractures and depressions of the skull bones. There
       was extensive bleeding into the brain on the right side and bleeding of the brain itself on both
       sides. He found no foreign material such as wood splinters in the wound.
¶ 55       Margaret Miller testified that she lived on the north side of Chicago in 1994. On about
       December 10, she noticed a black Lincoln Town Car parked in front of her house. She
       observed it for the next week or two, during which time it was not moved. She could see
       grocery bags through the back windows. Eventually, she called the police because she believed
       that it had been abandoned.
¶ 56       James Moore worked for the Illinois State Toll Highway Authority, doing highway
       maintenance. On December 21, 1994, he was working with James Beake, cleaning debris from
       the edge of the roadway in their assigned section, which was the stretch of I-94 from the
       Wisconsin state line south to Lake Cook Road. Beake was driving while Moore looked for
       debris from the passenger seat of their truck. He saw a wallet in the grass about 10 to 12 feet
       from the side of the road near the ramp from Route 60. They stopped and he retrieved the
       wallet. The wallet contained Reckling’s driver’s license. Moore had read of the murder and
       recognized the name. He placed the wallet on the dashboard without looking through it any
       further and called the Illinois State Police.
¶ 57       According to a stipulation read into the record at trial, if called to testify, Beake would state
       that on December 9, 1994, he was picking up trash along southbound I-94 and found a tire, a
       rim, a car jack, and jumper cables along the ditch line at the entrance ramp from Route 60. The
       jumper cables were later identified as having been in the trunk of Reckling’s car, and the
       remaining items were from the car as well. None of the items had any blood on them.
¶ 58       James McCarthy, a Waukegan evidence technician, was called to the murder scene on
       December 9, 1994. He searched a two- to three-block radius around the Grand Appliance store
       for evidence connected to the murder and also went up to the store roof to see if he could see
       any evidence, but he did not find any. On December 19, 1994, he traveled to Chicago to
       retrieve a black Lincoln Town Car. When he arrived, the car was locked. The right rear tire did
       not match the other three tires and appeared to be a spare tire. The car was loaded onto a flatbed

                                                    - 12 -
       tow truck and taken to the Waukegan police department, where it was turned over to the
       Northeastern Illinois Regional Crime Laboratory. Two days later, he and his team responded to
       a report of a wallet, tire, and rim being found near an entrance from Route 60 onto I-94. His
       team searched the entire area but did not find any additional evidence.
¶ 59        Waukegan police detective Donald Meadie was assigned to the murder and submitted the
       request that all local law enforcement agencies in Lake, Cook, and McHenry counties be
       notified of Reckling’s missing Town Car. On December 19, 1994, he went to Chicago to
       retrieve the Town Car, which had been reported abandoned. He found it locked with a spare
       tire on the right rear wheel. He could see grocery bags in the back. He later investigated and
       found that the groceries came from Franklin Foods in Waukegan. Mark Reckling told him that
       the victim shopped there and often bought those items. On December 21, 1994, Meadie went to
       the intersection of Route 60 and I-94 because some tollway workers had found a wallet, tire,
       rim, and tire jack alongside the road there. The tire and rim matched the other wheels of the
       Town Car he had retrieved. Some jumper cables and a basket of clothes were also recovered
       from the area. The next day he returned to the area. The police erected a roadblock and passed
       out flyers asking for information regarding any sightings of a person changing a tire on a
       Lincoln Town Car at that location on the night of December 8, 1994.
¶ 60        Jason Howell, a painter, testified that he was working at Hawthorn Mall on the night of
       December 8, 1994. At about 11:30 p.m. or midnight, he drove home along Route 60 and took
       the ramp onto southbound I-94. He passed two cars pulled over onto the shoulder, one behind
       the other. The rear car was a black Lincoln. Someone wearing black clothes and a white hat
       was bending over near the rear of it. Howell did not see the person’s features. The car in front
       was a red compact car. As he passed, a white man in his thirties was getting out of that car.
¶ 61        William Wilson, a toxicologist working for the Cook County medical examiner, testified
       as an expert. In 1994, he was working at the Northeastern Illinois Regional Crime Laboratory,
       doing serology (the study of blood and bodily fluids) and work with firearms. In 1994, the lab
       was not doing DNA testing. Rather, the lab performed tests that could identify blood type (A,
       B, AB, or O) and the presence of certain genetic markers for blood enzymes. These types of
       tests were still considered scientifically valid, but they had been surpassed by DNA testing,
       which could identify as many as 70 variations instead of perhaps 3.
¶ 62        On December 19, 1994, Wilson and others from the lab traveled to the Waukegan police
       department to examine a 1993 Lincoln Town Car that had been brought in. The car was locked,
       and while they waited for a locksmith to arrive, they processed the outside of the car for
       fingerprints and trace evidence. After the car was unlocked, they inventoried the contents of
       the car, taking photos of the interior and trunk before and after the contents (grocery bags and
       some debris) were removed. When they opened the trunk, Wilson saw that the spare tire was
       not in its customary place; instead, it was mounted on the right rear wheel. The original tire and
       the tire jack were missing.
¶ 63        Wilson saw stains that he thought might be blood in three locations: on the driver’s seat,
       near the left edge; on the threshold (the floor between the driver’s side door and the seat); and
       on the steering wheel. He found no blood in the trunk, on the spare tire, on the passenger seat,
       on the cassette tapes found in the car, or on any of the contents of the car. He transferred the
       stains he found onto cotton threads, creating several threads for each stain. He also transferred
       non-stained areas onto threads for comparison purposes. Wilson detailed the manner in which


                                                   - 13 -
       the stains were transferred onto the threads and the chain of custody for the threads. The
       envelopes containing the threads were sent to the crime lab for testing.
¶ 64        Wilson analyzed the threads in February 1995. Before then, he received additional
       evidence: pieces of carpet collected from the murder scene. He transferred the stains from the
       carpet onto threads in the same manner as the stains from the car. He also received blood from
       Reckling and from Edwards, for comparison purposes. Wilson performed the same analysis on
       all of the evidence, using only one of the threads from each stain and one comparison thread.
       As to the various stains, he determined that they were all human blood, and he determined the
       blood type and the genetic markers present. Through this analysis, he was able to conclude that
       neither Reckling nor Edwards was the source of the blood. He stored the remaining threads for
       future testing. On cross-examination, Wilson stated that he could not determine the age of any
       of the stains in the car and that they could have been created after the murder, when the car was
       in Chicago.
¶ 65        Jason Gutke, a detective with the Waukegan police department, testified that he was
       assigned to Reckling’s murder case in 2011. The police were looking for the defendant
       pursuant to a warrant to take a DNA sample from him, which was issued on June 20, 2011. In
       trying to locate the defendant, Gutke visited the defendant’s aunt and uncle, who gave him the
       defendant’s cell phone number. On June 24, 2011, he received information that the defendant’s
       cell phone was within range of a cell tower near Route 41. Two Waukegan police officers,
       Zupec and Ulloa, pulled over the truck that the defendant was driving. Gutke and his partner
       were the backup. Gutke went to the passenger side window, where he saw a woman later
       identified as Mathis. He asked her to get out and to get into the back of his police car; the
       defendant was placed in the other police car. Both cars drove to a nearby hospital, where
       Gutke, Zupec, and Ulloa accompanied the defendant in to have a buccal swab for DNA taken.
       Gutke’s partner remained in the police car with Mathis. The police then returned the two to the
       truck, which drove off. There was no warrant for the defendant’s arrest. Jeff Ferdina, a
       Waukegan police evidence technician in 2011, testified as to the chain of custody of the buccal
       swab taken from the defendant.
¶ 66        Kenneth Pfoser, the DNA technical leader at the Northeastern Illinois Regional Crime
       Laboratory, also testified as an expert. He gave a lengthy explanation of how DNA information
       was stored on the DNA chain, how DNA was extracted from samples, and how it was tested.
       Pfoser analyzed the DNA from the stains in the car, the stains on the carpet, Reckling,
       Edwards, and the defendant. There were 15 loci of DNA information. As to the car stains, he
       was able to retrieve DNA information for all 15 loci from the stains on the driver’s seat and the
       threshold. This DNA matched the defendant’s DNA. The odds of such a match occurring
       randomly would be one in 22.3 sextillion African Americans, or the population of about one
       trillion planet earths. The DNA from the carpet stains yielded information from 14 out of 15
       loci. This DNA was consistent with the defendant’s DNA, and the chance of such a similarity
       occurring randomly was astronomical, but Pfoser did not use the term “match” unless all 15 of
       the loci were present and could be compared. As to the steering wheel stain, Pfoser was able to
       obtain information from only two loci. The defendant could not be excluded as the source of
       this DNA information, but the odds of a random match were higher, one in 145 African
       Americans. Both Reckling and Edwards were excluded as the source of the DNA from the
       carpet and the car stains.



                                                  - 14 -
¶ 67       Spaargaren testified that she encountered the defendant and Mathis on the night of April
       17, 2012, when she and her partner responded to a call of domestic battery. Mathis was brought
       to the police station in their squad car. On the way, Mathis told Spaargaren that the defendant
       was wanted for a murder in Waukegan. Spaargaren took Mathis to a processing room in the
       police station. Mathis was no longer in that room when the defendant was brought in about 30
       minutes later in handcuffs. Spaargaren had not spoken with any other police officers at that
       point; she knew only what Mathis had said.
¶ 68       Spaargaren testified that, before she began questioning the defendant, she Mirandized him
       “from memory,” and she recited what she had told him. The defendant said that he understood.
       Spaargaren asked the defendant if he was wanted for a murder in Waukegan, and he said
       “What?” She repeated the question. She testified that he then said, “they DNA tested me for a
       murder in Waukegan, and when I found out they knew that I did it, I left out to Indonesia.” He
       then said that he did not want to talk anymore and she stopped asking him questions. When she
       questioned the defendant, he was about three feet away from her. There were other officers
       nearby. The conversation lasted five or six minutes.
¶ 69       On cross-examination, Spaargaren stated that she had been trained in interrogation
       techniques in 2008. She admitted that she did not videotape the defendant’s statement but
       asserted that she was not legally required to do so because she was a patrol officer, not a
       detective. During this exchange with the defendant’s attorney, Spaargaren nonresponsively
       inserted the fact that the defendant was wanted for a battery when she questioned him.
       Spaargaren conceded that, although she had prepared a report that evening in which she noted
       the defendant’s statements, she did not write down her questions or the defendant’s statement
       that he did not want to talk further. In her report, she wrote: “subject when questioned ***
       stated ‘I was DNA tested and then left to Indonesia when they found out I did it.’ ” According
       to Spaargaren, this was “word for word” what the defendant said. This written version of the
       statement differed slightly from her earlier testimony regarding the statement.
¶ 70       The final State witness was Mathis. She testified that she began dating the defendant in
       April 2011. He was a truck driver, and she would sometimes accompany him on his route. On
       June 24, 2011, they were pulled over by the police, who took them to the hospital. The
       defendant entered the hospital and was inside for 45 minutes to an hour. They were then driven
       back to the truck. When the defendant got into the truck and resumed driving, he began
       shaking, smoking cigarettes, and even crying. She asked him what was wrong.
¶ 71       According to Mathis, the defendant told her all of the following as he drove to Chicago. He
       said that he had killed someone a long time ago, maybe 17 years ago. He had been doing heroin
       that day and had been looking for someone to rob. At an appliance store in Waukegan, he
       robbed a man and hit him on the head with a gun three times. The defendant got a cut on his
       hand. The man was 71 years old. He took the man’s wallet, the man’s car, and some cash that
       was in a register. He drove off toward Chicago but he got a flat tire. He had to stop and flag
       someone down to help him change it. He later abandoned the car. Mathis testified that, after he
       told her all of this, he drove the truck to a Jewel and left it in the parking lot, where he had
       someone pick him up. Mathis left separately.
¶ 72       The defendant called Mathis three days later and asked her to check the Internet to see if he
       was wanted for the murder. She “told him no.” He called her a couple of weeks later and asked
       her the same thing. She checked the Internet and did not find anything.


                                                  - 15 -
¶ 73        In July 2011, he called her and said that he was in Indonesia. After that, she went to the
       police to report what he had told her. (Asked why she had waited, she said that she was afraid
       to contact the police before then.) On July 19, 2011, she met with two Waukegan police
       officers, Detectives “Andy” and Zupec, and told them what the defendant had said. They asked
       her to write out a statement, which she did. They also showed her photos and she identified
       someone. At some point, she looked up the crime on the Internet and found out that an old man
       had been robbed at a store.
¶ 74        She did not see the defendant again until April 2012, when she saw him in Chicago, in the
       evening. The police were called, and she went with a female police officer to the police station.
       She told the officer that the defendant was wanted for murder.
¶ 75        On cross-examination, Mathis agreed that she had told the Waukegan police officers that
       the defendant said that on the day of the murder, he took a bus to Waukegan after getting off
       work. At that time, he lived and worked in Evanston. The defendant also told her that he had a
       gun wrapped in a cloth. Mathis gave contradictory testimony about whether the defendant had
       boarded the bus with the gun, saying first that he had not and then that he had. She repeated that
       the defendant had told her that the victim was 71 years old and that the defendant had hit him
       three times, although she did not report those facts in her written statement to the police. (In her
       police statement, she stated that the defendant had said he struck the man twice on each side of
       the head.) She stated that she told the police that the defendant abandoned his truck after the
       June 2011 DNA test, although that was not in her statement either. Mathis testified that she did
       not find out that the defendant had married a woman in Indonesia until after she spoke with the
       Waukegan police. However, she was impeached with her written statement, which indicated
       that she had found out earlier that day about the marriage through a Facebook post. Her written
       statement also indicated that she had looked up the crime on the Internet before contacting the
       police.
¶ 76        During the April 2012 altercation between herself and the defendant, she hit him in the
       head with a pipe because he had tried to cut her. At the police station, she told the woman
       police officer “out of self-defense” that the defendant was wanted for murder, even though she
       did not know whether that was true. The woman officer told her that they did not “have
       anything on him.” At that point, Mathis had already read the information about the case.
       Mathis told the officer to check the Internet and told her about the defendant having “blood”
       taken for a DNA test.
¶ 77        Before resting, the State read various stipulations into the record. The parties stipulated that
       the murder scene, the checks and deposit slips recovered at the scene, Reckling’s car, and the
       items associated with the car were all checked for fingerprints. One fingerprint of evidentiary
       value was recovered from each of the following items: the checks and deposit slips, the car,
       and the jumper cables recovered from the side of the highway. None of these three fingerprints
       matched the defendant, Reckling, Edwards, or Duffy (the former Grand Appliance employee).
       Of the fingerprints having evidentiary value from the murder scene, three matched Reckling,
       and none matched the defendant, Edwards, or Duffy.
¶ 78        The defense presented the testimony of Michael Wales. On December 8, 1994, he was
       working at the Deerpath Inn in Lake Forest, with his then-girlfriend, Holly, now his wife. He
       left work about 10:30 that evening, with Holly following in a separate car. He drove toward his
       home along Route 60 and then turned onto the ramp for southbound I-94 at about 10:45. He
       saw a black car pulled over onto the shoulder. It was the only car on the shoulder. The only

                                                    - 16 -
       person he saw was a white male wearing a hoodie, who was by the trunk. He did not see the
       passenger’s side of the car or any flat tires.
¶ 79       When Wales received the subpoena to testify at the trial, he recognized the defendant’s
       name. They had been in culinary school together in Evanston in 1993. Wales had not seen or
       heard from the defendant since then. Wales was positive that the person he had seen near the
       car in 1994 was not the defendant; the person he saw was white and the defendant was not.
       Holly Wales then testified consistently with Wales about seeing a “dark nice car, a larger style”
       on the shoulder of the I-94 ramp as they drove home on December 8, 1994.
¶ 80       After the Waleses testified, there was a lengthy discussion out of the presence of the jury
       regarding whether the defense could elicit evidence of the other crimes committed by
       Edwards, in the course of presenting evidence about Edwards’s statement that he murdered
       Reckling. The defense argued that it should be permitted to introduce the other-crimes
       evidence as part of showing how Edwards came to be in police custody. The State argued that
       the other-crimes evidence was irrelevant and would improperly dispose the jury to find that
       Edwards in fact murdered Reckling based upon his criminal propensities. The trial court
       permitted the defense to elicit evidence of Edwards’s confession but not of Edwards’s other
       crimes, finding that they were not similar or relevant to the charges against the defendant.
¶ 81       Michael Quinn, a Waukegan police officer, testified that in January 1996 the police had a
       man named James Edwards in custody. Quinn and his partner, Mark Tkadletz, read Edwards
       his Miranda rights at about 10:45 p.m. on January 4, 1996, and began questioning him “about
       several different matters.” When they brought up the Grand Appliance murder, Edwards said,
       “You’re talking death penalty,” and steered the discussion to other things. The questioning
       continued until about 2:30 a.m. At that point, Edwards said that he was tired. He put his head
       down on a table and napped for an hour. The police questioned him further after that. About
       4:30 a.m., Edwards was allowed to go to a cell to sleep. The police knew that Edwards was a
       drug addict. About 9 a.m. that morning, other detectives began questioning Edwards.
¶ 82       Quinn and Tkadletz began questioning Edwards again at about 6 p.m. that day. Quinn went
       to speak with Edwards’s wife at one point, and she then called Edwards. After Quinn returned
       to the station, Edwards said that he “needed a few minutes” and then told Quinn and Edwards
       that he had killed Reckling on December 8, 1994, by hitting him with a wooden table leg. He
       had been looking for a place to rob and saw Reckling going into a business, leaving his car
       running. Edwards said that he followed Reckling and hit him on the head. He took between
       $1300 and $1600, leaving the money bag, and left in Reckling’s car. He drove the car toward
       Chicago but the car was messed up and he had to change the tire. He left the car in Chicago
       “near Flukey’s.”
¶ 83       On cross-examination, the State elicited inconsistencies between Edwards’s confession
       and the evidence at the murder scene. For instance, Edwards said that he saw keys in the
       entrance door to the store; that he hit Reckling “in the face”; that he struggled with Reckling in
       the back of the store, not in the front near the refrigerators; that he threw the murder weapon, a
       table leg, out the window of the car while he was driving on Grand Avenue in Waukegan; and
       that he left the car parked in a parking lot, not on the street, near Flukey’s, a restaurant that had
       been located at 86th Street and Cottage Grove Avenue in Chicago but had closed 10 years
       earlier. Quinn testified that he did not know that all of these statements were contradicted by
       the evidence in the case. On redirect, Quinn agreed that a black eye such as the one noted in


                                                    - 17 -
       Reckling’s autopsy would qualify as an injury to the face. The defense also called Tkadletz,
       who testified similarly to Quinn about Edwards’s questioning and his statement.
¶ 84       Truman Prewitt testified that in December 1994 he worked in a Verlo mattress store two or
       three blocks away from the Grand Appliance store where the murder occurred. On December 8
       at about 7:45 p.m., a white male walked past the mattress store and appeared to be “casing” it
       as if he wanted to rob it, looking into both windows and the door, and then walking the other
       way and doing it again. Prewitt saw the man from about 30 feet away. The incident made
       Prewitt nervous, so he locked the door even though there were still 15 minutes until closing
       time. The next day, when he heard about Reckling’s murder, he called the police to report the
       incident. They came by and showed him some photos, and he picked one out.
¶ 85       Out of the presence of the jury, the defense advised the court that it wished to call William
       Amattey as a witness. Amattey was an attorney whom the defendant had contacted about filing
       a petition for the defendant’s Indonesian wife to obtain a visa to enter the United States. The
       defense wished to elicit the information that, although the defendant’s first visit to Amattey’s
       office occurred in December 2011 (after the defendant returned from Indonesia), the defendant
       had first contacted Amattey about one year earlier, in December 2010. The defense argued that
       this evidence was important to rebut the inference that the defendant’s travel to Indonesia
       showed consciousness of guilt, when in fact the trip was preplanned. The State argued that the
       testimony would be hearsay. The defense agreed not to elicit the substance of any of the
       conversations between the defendant and Amattey. The trial court accepted the State’s
       argument and ruled that it would not permit Amattey’s testimony. The defense then rested its
       case.
¶ 86       In its closing argument, the State once again emphasized the DNA evidence, which showed
       that the blood on the store carpet and inside Reckling’s car matched the defendant’s DNA. It
       ridiculed the theory that a 25-year-old man who lived in Evanston would have traveled on
       some other occasion to the Grand Appliance store in Waukegan where he was cut and bled on
       the carpet, and then broke into Reckling’s car when it was parked in Chicago (without any
       signs of forced entry) and bled some more in the car. Noting the defendant’s statements to
       Mathis and Spaargaren, the State then argued that there were “two confessions and the flight to
       Indonesia” that also showed that the defendant committed the murder. Finally, the State
       downplayed Edwards’s confession to the murder, noting that Edwards’s DNA did not match
       any of the blood found at the scene or in the car.
¶ 87       The defense emphasized various inconsistencies in the State’s case, including the
       witnesses who saw a white man, not an African American like the defendant, changing the tire
       of the Town Car on the night of the murder, and evidence suggesting that the murderer knew
       Reckling and knew that he kept two sets of keys. As for the DNA, there was no evidence as to
       how old it was or when it was deposited in the store or the car. Notably, there was no blood or
       fingerprints on the items the murderer would have handled that night, including the rim, the
       spare tire, and the tire jack, and the State evidently did not feel confident enough of the DNA
       evidence to issue a stop request or a warrant after the police took the defendant’s DNA sample
       in June 2011. The defense argued that Mathis was biased against the defendant and had the
       opportunity to research the known facts of the case before she spoke with the police. There
       were no telephone records to show that the defendant ever in fact called her. Spaargaren was
       not credible, either, as her unrecorded interrogation of the defendant was “sloppy” and there
       were inconsistencies between her account and Mathis’s testimony. Finally, Edwards had

                                                  - 18 -
       confessed to Reckling’s murder. In rebuttal, the State argued that the white male seen near the
       Town Car on the night of the murder was the person who had stopped to help.
¶ 88       During deliberations, the jury sent out a note asking, in pertinent part: “Can we see
       Spaargaron’s [sic] informational report? The one where she quotes him as admitting.
       Also—she referenced another report during her testimony, can we see that one too?” The
       defense attorney suggested that the jury be told that they had all of the information they
       needed. The trial court sent back the message, “You have all of the evidence. Please continue
       to deliberate.” The jury convicted the defendant of first degree murder, finding that he was
       over the age of 18 and that the killing occurred in the course of another felony. The jury also
       found that the victim was over 60 years old. The trial court denied the defendant’s motion for a
       judgment notwithstanding the verdict or a new trial and sentenced the defendant to life in
       prison. Following the denial of his motion to reconsider the sentence, the defendant filed this
       appeal.

¶ 89                                         II. ANALYSIS
¶ 90       On appeal, the defendant raises two issues. First, he contends that the trial court erred in
       denying his motion in limine to bar evidence of his supposed statement to Spaargaren pursuant
       to the recording statute. Second, he contends that certain of the trial court’s other evidentiary
       rulings—denying his request to introduce evidence of Edwards’s other crimes and barring the
       testimony by Amattey as hearsay—unfairly prevented him from presenting his defense and
       were an abuse of discretion. We take each argument in turn.

¶ 91                       A. The Recording Statute and Defendant’s Statement
¶ 92       As noted above, the recording statute bars the use in a murder trial of any statement by the
       defendant made during custodial interrogation (as that term is defined in the statute) that was
       not electronically recorded. The State concedes that the defendant’s purported statement to
       Spaargaren was made during custodial interrogation and was not recorded. Thus, under the
       recording statute, the statement is “presumed to be inadmissible” in any criminal homicide
       proceeding. 725 ILCS 5/103-2.1(b) (West 2010). However, the State argues that the statement
       was properly admitted under two statutory exceptions: subsection (e)(ii), which states that a
       statement is admissible if it was not recorded “because electronic recording was not feasible”;
       and subsection (f), which provides that the presumption of inadmissibility can be overcome if
       the evidence shows that the statement “was voluntarily given and is reliable, based on the
       totality of the circumstances.” 725 ILCS 5/103-2.1(e)(ii), (f) (West 2010). The State bore the
       burden of proving the applicability of these exceptions. 725 ILCS 5/103-2.1(e) (West 2010);
       People v. Harris, 2012 IL App (1st) 100678, ¶ 61.
¶ 93       We may easily dispose of the State’s argument that recording the statement was not
       feasible. As an initial matter, we note that the State did not raise this argument before the trial
       court. Hytel Group, Inc. v. Butler, 405 Ill. App. 3d 113, 127 (2010) (generally speaking, a
       reviewing court will not consider an argument that was not presented to the trial court). The
       State asserts that a party may defend the trial court’s ruling on any ground supported by the
       record as long as that ground is not contrary to its previous arguments. People v. Denson, 2014
       IL 116231, ¶ 17. We acknowledge this rule but its application here is doubtful. Spaargaren
       testified that she did not record the statement because she believed that, as she was a patrol
       officer and not a detective, the recording statute did not apply to her questioning of the

                                                   - 19 -
       defendant. The clear implication of this testimony is that, even if there had been recording
       equipment in the processing room where Spaargaren questioned the defendant, she would not
       have used it. Thus, the State’s feasibility argument is fundamentally at odds with Spaargaren’s
       testimony. Under these circumstances, Denson does not support the State’s ability to raise the
       feasibility argument for the first time on appeal.
¶ 94        Even if we were to consider the argument, however, we would find it meritless. As the
       State concedes, the testimony at the hearing on the motion in limine established that there was
       recording equipment in the police station where the defendant was questioned by Spaargaren,
       even if there was none in the processing room itself. We interpret the term “not feasible” in the
       statute to mean that there was no functioning recording equipment in the police station where
       the interrogation occurred. Any other interpretation would run counter to the legislative
       purpose in enacting the recording statute. It would be absurd to imagine that the General
       Assembly sought to require the electronic recording of all homicide-related questioning “that
       is reasonably likely to elicit an incriminating response” (725 ILCS 103-2.1(a) (West 2010)),
       but intended to allow police to avoid this requirement by simply conducting the questioning in
       a room that does not have recording equipment. Solon v. Midwest Medical Records Ass’n, 236
       Ill. 2d 433, 441 (2010) (in construing statutes, courts “presume that the legislature did not
       intend absurd, inconvenient, or unjust consequences”). Accordingly, we reject the State’s
       argument that it was not feasible for Spaargaren to record her questioning of the defendant
       about the Waukegan murder.
¶ 95        The State’s more substantial argument is that the presumption against admissibility was
       overcome by evidence that the defendant’s statement “was voluntarily given and is reliable,
       based on the totality of the circumstances.” 725 ILCS 5/103-2.1(f) (West 2010). The State bore
       the burden of proving this by a preponderance of the evidence. Id. In reviewing the trial court’s
       determination of voluntariness and reliability, we apply the same standard of review that
       governs the suppression of evidence in other contexts: “We review a trial court’s factual
       findings using a manifest-weight-of-the-evidence standard but apply a de novo standard of
       review to the ultimate question of whether the evidence should be suppressed.” Harper, 2013
       IL App (4th) 130146, ¶ 10.
¶ 96        The factors to be considered in evaluating whether a defendant’s statement was voluntary
       are the familiar factors from Slater: the defendant’s age, physical condition, and other factors
       affecting his ability to understand the proceedings and the consequences of his choice to give a
       statement; and the circumstances of the detention and interrogation, including their duration,
       the giving of Miranda warnings, and any indications of physical or mental abuse. Slater, 228
       Ill. 2d at 160. As the defense conceded during the hearing on the motion in limine, many of
       these factors favor a finding of voluntariness in this case.
¶ 97        The issue of reliability must be considered separately from voluntariness, however. Harris,
       2012 IL App (1st) 100678, ¶ 66 (emphasizing that whether the defendant’s statement is
       reliable “is a separate inquiry from whether it was voluntary”). This factor addresses the
       possibility that a statement that was voluntarily given might nonetheless be unreliable or false.
       The reviewing court in Harper outlined some of the factors that can affect the reliability of a
       statement:
                “A person who is developmentally disabled or a person who is actively delusional may
                give a statement of his or her own free will, but the voluntary statement may not be
                reliable because of the mental impediments suffered by the individual. Further, the

                                                  - 20 -
                 statements of a person deprived of food, water, or sleep also may not be reliable
                 because that person may be inclined to say anything in order to have those deprivations
                 terminated. Hypnosis-induced statements have also been found unreliable.” Harper,
                 2013 IL App (4th) 130146, ¶ 22.
¶ 98         In this case, the trial court found the defendant’s statement, as reported by Spaargaren, to
        be both voluntary and reliable. In reaching this conclusion, the trial court focused primarily on
        the voluntariness factors. When commenting on the reliability inquiry, it noted that the relevant
        factors overlapped somewhat with the voluntariness factors. It stated that there was no
        indication that the defendant was “intoxicated, suffering from some type of physical disability,
        [or] was subjected to any type of undue coercion” (factors that could affect the reliability of a
        statement), but it then returned to the issue of voluntariness, stating that there had not been
        “any type of lengthy custodial interrogation that would render his statements somehow
        involuntary or somehow trigger the fact that they should be suppressed as being anything other
        than voluntary.”
¶ 99         We are somewhat troubled by the trial court’s difficulty in keeping the issue of reliability
        separate from that of voluntariness. Further, this case presents a different question from most
        of the case law relating to the recording statute: that case law involves only situations in which
        the defendant admitted making the statement but argued that it should nevertheless be
        excluded. See, e.g., People v. Clayton, 2014 IL App (1st) 130743, ¶ 14 (defendant testified that
        she was interviewed twice in the same room; the first interview was not recorded while the
        second one was); Harper, 2013 IL App (4th) 130146, ¶ 19 (“Everyone agrees defendant
        voluntarily made the statements in question,” which were recorded; issue was whether audio
        malfunction in certain parts of the recording rendered the remaining portions of the recording
        unreliable); Harris, 2012 IL App (1st) 100678, ¶ 17 (defense did not argue that the defendant
        did not make the statements testified to by the police; issue was whether she was “in custody”
        at the time of the questioning).
¶ 100        Here, by contrast, the defendant denies making the statements at issue (that he had been
        “DNA tested” and subsequently went to Indonesia). According to the defendant, he did not
        answer Spaargaren’s initial questions about DNA testing and merely said, in response to
        further questioning, that he did not believe that he was wanted for murder and that he had been
        told by his attorney not to answer questions. Thus, the initial issue confronting the trial court
        was whether the defendant made the statements attributed to him by Spaargaren. The evidence
        on this point was conflicting. Spaargaren testified that the defendant did make these
        statements; the defendant denied that. Erickson, Spaargaren’s partner who was seated near her,
        also denied hearing these statements; he heard only something about the defendant “being
        stopped by Waukegan” and “about DNA,” and that the defendant’s lawyer had told him not to
        talk about anything. Cardenas, who was also present, did not hear any of the interview.
        (Spaargaren also testified that she Mirandized the defendant prior to questioning him, while
        Erickson, Cardenas, and the defendant all testified that they did not hear any Miranda
        warnings.)
¶ 101        The reliability inquiry outlined in Harris and Harper is not a perfect fit for a case such as
        this, where the existence of the statement itself is challenged. In Harper, the leading case on
        reliability, the defendant sought to exclude his statement under the recording statute because,
        although the statement was recorded, portions of the recording were inaudible, through no fault
        of the State. In concluding that the statement was reliable despite the missing portions, the

                                                    - 21 -
        reviewing court considered the portions of the recording that were audible, finding that they
        were consistent with other admissible statements by the defendant. Harper, 2013 IL App (4th)
        130146, ¶ 23. The court also considered the fact that the State did not contend that the
        defendant said anything inculpatory during the inaudible portions; rather, the State simply
        wished to present the audible portions as evidence. Id. ¶ 29. Here, by contrast, the State sought
        to present evidence of an inculpatory statement allegedly made by the defendant that was
        unrecorded. Further, there were no other statements by the defendant to support either the
        existence or the reliability of the purported statement. We believe that both of these facts, when
        coupled with the lack of corroboration of Spaargaren’s testimony, weigh in favor of a
        conclusion that the State did not meet its burden under the recording statute to show that the
        presumption against admitting the purported statement was overcome. However, we need not
        determine conclusively whether the trial court erred in denying the motion in limine because,
        even if it did, that error was harmless.
¶ 102       An evidentiary error is harmless “if it appears beyond a reasonable doubt that the error at
        issue did not contribute to the verdict obtained” (In re Kenneth W., 2012 IL App (1st) 101787,
        ¶ 75) or when no reasonable probability exists that the jury would have acquitted the defendant
        absent the error (In re E.H., 224 Ill. 2d 172, 180 (2006)). The defendant argues that his
        supposed statement to Spaargaren was clearly important to the resolution of the case, and thus
        its admission was not harmless: the State drew attention to the statement in its closing
        argument, and Spaargaren’s account of the statement was the subject of the note sent out by the
        jury. We agree that the defendant’s purported statement was almost certainly considered by the
        jury, along with the other evidence in the case. Nevertheless, the likelihood that excluding the
        statement would have changed the outcome of the trial is virtually nil.
¶ 103       By far, the most damning evidence against the defendant was DNA evidence: the evidence
        that the DNA from the blood found on the carpet at the murder scene and the blood found in
        Reckling’s car matched the defendant’s DNA, a match that was astronomically unlikely to
        occur randomly. The jury was faced with overwhelming evidence that the defendant shed
        blood both at the entrance to the store and inside Reckling’s car. Although the defense elicited
        evidence suggesting that the defendant’s blood could possibly have been shed in those places if
        he had been a Grand Appliance customer or an employee, all of the evidence was contrary to
        this possibility having actually occurred: the defendant did not live or work near Grand
        Appliance, other Grand Appliance employees testified that the defendant was never employed
        by the company, and there was no evidence that the defendant was ever a customer.
¶ 104       Further, Mathis testified to an even more detailed confession by the defendant to the
        murder. Although Mathis’s testimony was impeached in some regards, it corroborated other
        evidence in the case. In light of the compelling nature of the DNA evidence, the lack of any
        nonhypothetical explanation for the defendant’s DNA being found at the murder scene and
        inside Reckling’s car, and Mathis’s testimony regarding the defendant’s detailed confession to
        her, we conclude that there is no reasonable probability that the jury would have acquitted the
        defendant even if the motion in limine had been granted.

¶ 105                                 B. Other Evidentiary Rulings
¶ 106       The defendant’s second argument on appeal is that he was denied his constitutional right to
        present a complete defense by certain other evidentiary rulings by the trial court, barring him
        from presenting (1) evidence of the other crimes committed by Edwards and (2) testimony of

                                                    - 22 -
        Amattey that would have rebutted the inference that the defendant’s travel to Indonesia was
        motivated by a desire to avoid being arrested for the murder. “[W]hen a party claims he was
        denied his constitutional right to present a complete defense due to improper evidentiary
        rulings, the standard of review is abuse of discretion.” People v. Burgess, 2015 IL App (1st)
        130657, ¶ 133. A trial court abuses its discretion when its ruling is arbitrary, fanciful, or
        unreasonable, or when no reasonable person would take the view adopted by the trial court, or
        when its ruling rests on an error of law. People v. Olsen, 2015 IL App (2d) 140267, ¶ 11.

¶ 107                              1. Evidence of Edwards’s Other Crimes
¶ 108       As is required by the due process clause of the United States Constitution (see Chambers v.
        Mississippi, 410 U.S. 284, 302 (1973)), the defendant was permitted to introduce evidence that
        someone other than him—Edwards—confessed to the murder of Reckling. However, the
        defendant wished to go further and introduce evidence of other crimes committed by Edwards,
        such as the series of robberies that initially led to Edwards’s arrest and questioning.
¶ 109       When this matter arose at trial, the State argued that Edwards’s robberies were not similar
        to the Grand Appliance robbery. For instance, Edwards was initially apprehended as he fled
        from a robbery at the Roberts Roost motel. In that robbery, he used a replica of a gun to
        demand cash, forced the employees into the basement, and pushed a sofa against the basement
        door. Thus, the State argued, Edwards’s other robberies were irrelevant to the murder of
        Reckling.
¶ 110       The defense responded that the State would introduce evidence that Edwards did not
        confess to murdering Reckling until almost 24 hours after he was arrested, which would create
        a false impression in the minds of the jurors that he was questioned at length solely about the
        murder. The defense argued that it needed to be able to counter this false impression. The trial
        court agreed with this assertion. The State suggested a compromise, in which the police
        witnesses involved in Edwards’s interrogation would testify that he was questioned at first in
        connection with “other matters,” without specifying what those matters were.
¶ 111       The trial court ruled that evidence of Edwards’s other crimes was not relevant to the
        defendant’s trial because, based on the arguments presented, those other crimes were
        dissimilar and there was no indication that the investigation of the other crimes was
        intertwined with Reckling’s murder. However, it cautioned that the State must not elicit
        evidence suggesting that Edwards had been questioned solely regarding the murder. The
        defense then presented the testimony of Quinn and Tkadletz, who stated that Edwards was
        questioned at length about “other matters” prior to giving a statement about Reckling’s
        murder.
¶ 112       On appeal, the defendant notes that the State was permitted to introduce evidence of
        Edwards’s other crimes (three armed robberies) in its trial against Edwards, and this court
        upheld the admission of that evidence on the ground that Edwards’s criminal history tended to
        show that his confession to Reckling’s murder had not been fabricated by police. People v.
        Edwards, 301 Ill. App. 3d 966, 980-81 (1998). The defendant argues that he should have been
        permitted to introduce that same evidence at his own trial, for the same reason—to substantiate
        Edwards’s confession to Reckling’s murder. The defendant notes that, in the State’s opening
        statement, it asserted that there was “not one shred of evidence that links Mr. Edwards to this
        case,” but in fact there was such evidence—Edwards’s confession. In support of his argument,
        the defendant cites People v. Tenney, 205 Ill. 2d 411 (2002), which stated that “ ‘if it is the sort

                                                     - 23 -
        of evidence that prosecutors regularly use against defendants—then defendants are entitled to
        use it for their own purposes.’ ” (Emphasis in original.) Id. at 440 (quoting Lee v. McCaughtry,
        933 F.2d 536, 537 (7th Cir. 1991)).
¶ 113        The State responds that its comment regarding “not one shred of evidence” was made in the
        context of referring to the DNA evidence of the defendant’s presence at the murder scene and
        in Reckling’s car, and thus was understood to mean that no physical evidence linked Edwards
        to the crime. It further notes that Chambers created a narrow category of hearsay declarations
        of culpability that are admissible for reasons of due process, a category that does not include
        collateral evidence such as the other-crimes evidence that the defendant sought to elicit here. It
        contends that the evidence of Edwards’s other crimes would simply have created an improper
        inference in the minds of the jurors that Edwards had a propensity to commit crimes. Finally, it
        argues that the defendant was able to adequately present a defense, not only introducing the
        fact of Edwards’s confession but also casting doubt on the identity of the person who changed
        a flat tire on Reckling’s car and raising alternate possibilities as to the identity of the murderer,
        such as the former employee Duffy.
¶ 114        In considering this issue, we are mindful that evidentiary issues are the province of the trial
        court, which is uniquely positioned to determine the relevancy of proffered evidence to the
        proceedings at hand. Here, the trial court resolved this issue only after a careful weighing of
        competing considerations. We must review that ruling deferentially, finding error only if the
        trial court abused its discretion. People v. Sutton, 349 Ill. App. 3d 608, 615 (2004). We note
        that the Chambers exception to the general hearsay rule barring the introduction of third-party
        declarations of culpability is narrow, applying only where there is “considerable assurance of
        their reliability.” Chambers, 410 U.S. at 300; see also Tenney, 205 Ill. 2d at 435 (characterizing
        the Chambers exception as narrow). The defense argues that the requisite assurance of
        reliability exists here, given our ruling in Edwards that the other-crimes evidence was
        admissible. We stress that the admission of evidence in one proceeding is no indication that it
        should be admitted automatically in a different proceeding. Accordingly, our decision in
        Edwards is not dispositive of the issue raised here.
¶ 115        Moreover, Chambers involved only a third party’s direct statement of culpability for a
        crime, not collateral evidence such as the other-crimes evidence at issue here. The cases relied
        upon by the defendant are similarly distinguishable. Lee involved a fugitive’s statement that he
        had killed the victim and that the defendant had had no part in it, and the reviewing court held
        that the trial court had correctly concluded that there were not sufficient indicia of reliability to
        bring the statement within the Chambers exception. Lee, 933 F.2d at 538. And while Tenney
        mandated the admission of evidence of an inculpatory statement by someone who was initially
        convicted of the murder at issue but whose conviction subsequently was vacated, it does not
        address the admission of collateral other-crimes evidence. Tenney, 205 Ill. 2d at 441-42.
¶ 116        The case most helpful to the defendant’s argument is People v. Cruz, 162 Ill. 2d 314
        (1994), in which the supreme court held that it was reversible error to exclude evidence
        regarding the other crimes committed by a third party (Dugan), because those crimes were
        similar in significant respects to the murder at issue and thus were relevant to show that
        Dugan’s confession to the murder at issue was reliable. Id. at 354. However, the similarity
        between the other crimes and the murder was essential to the supreme court’s holding. Id. at
        352 (the other-crimes evidence “was admissible to corroborate [Dugan’s] statements about the
        Nicarico murder” because “[t]he requisite degree of similarity [had] been established”). Here,

                                                     - 24 -
        the trial court found that the other crimes that the defense wished to introduce were not similar
        to the Grand Appliance robbery and murder, and the defendant has not argued that this finding
        was erroneous. Accordingly, the trial court did not abuse its discretion in barring evidence of
        Edwards’s other crimes.

¶ 117                                      2. Amattey’s Testimony
¶ 118        The defendant also contends that he was unable to fully present his defense because the
        trial court erroneously excluded the testimony of Amattey, the attorney whom he contacted
        regarding his Indonesian wife’s entry into the United States. The defendant contends that this
        testimony was crucial to rebut the inference that his travel to Indonesia was motivated by a
        consciousness of guilt following the taking of his DNA sample. We agree that the trial court
        erred in excluding this testimony on hearsay grounds. However, as with the erroneous
        admission of the defendant’s unrecorded statement, we conclude that this error was harmless
        in light of the overwhelming evidence against the defendant.
¶ 119        When this issue arose at trial, the defense made an offer of proof, stating that it wished to
        elicit testimony from Amattey that he had filed a visa petition for the defendant’s Indonesian
        wife. Further, although the defendant first came in to see Amattey on December 8, 2011, the
        defendant had first contacted Amattey a year earlier seeking information about how to obtain a
        visa. This evidence, which would not go into the substance of the defendant’s conversations
        with Amattey, would show that the defendant pursued information relating to his trip to
        Indonesia well before the DNA sample was taken: “I’m not asking for any comments,
        statements or anything. All I would simply be asking is *** Mr. Whitfield contacted you a year
        prior to December 8th, 2011? Yes. He retained you for immigration purposes? Yes. That’s it.”
        The State objected to allowing Amattey to testify, arguing that it would permit the defendant to
        “testify” about his motives for going to Indonesia through Amattey’s testimony, without taking
        the stand himself. The State also argued that any testimony about why the attorney was
        retained would be hearsay.
¶ 120        The trial court refused to permit Amattey to testify on the ground that all of the evidence
        the defendant sought to present would be hearsay, including the date of the defendant’s first
        contact with Amattey and the tasks that Amattey performed for the defendant. This
        determination was error.
¶ 121        Hearsay is an out-of-court statement that is offered to establish the truth of the matter
        asserted. Ill. R. Evid. 801(c) (eff. Jan. 1, 2011); In re Estate of DeMarzo, 2015 IL App (1st)
        141766, ¶ 19. Much of Amattey’s proffered testimony was not hearsay, as it consisted of facts
        personally known to him, not statements made to him. The date on which the defendant first
        contacted him, the date of the defendant’s first office visit, and a broad description of the work
        that Amattey performed at the defendant’s request (such as the fact that Amattey filed a visa
        petition for the defendant’s wife) are all matters that are not hearsay. Indeed, on appeal, the
        State does not offer any argument as to why Amattey’s testimony on these matters would have
        been hearsay, instead suggesting that it might have been difficult for the defense to elicit the
        testimony without delving into the substance of Amattey’s conversations with the defendant.
        This is mere speculation, however, and any such difficulty would have been more
        appropriately addressed through objections to specific questions, not the wholesale barring of
        testimony. Further, as part of his fundamental right to present a defense, the defendant had a
        right to present evidence tending to prove that he did not flee from consciousness of guilt.

                                                    - 25 -
        People v. Manion, 67 Ill. 2d 564, 576 (1977). Thus, the trial court’s refusal to permit Amattey
        to testify was an abuse of discretion.
¶ 122       Nevertheless, this error was harmless in light of the other evidence against the defendant.
        Even if the defendant had been wholly successful in countering the State’s argument that his
        travel to Indonesia constituted a flight from justice that indicated a consciousness of guilt (see
        People v. Lewis, 165 Ill. 2d 305, 349 (1995)), the evidence of the defendant’s commission of
        the murder was overwhelming, including the DNA evidence as well as Mathis’s account of the
        defendant’s confession to her. People v. Harmon, 2015 IL App (1st) 122345, ¶ 103 (even trial
        errors that encroach on constitutional rights do not require reversal where they are harmless
        beyond a reasonable doubt).

¶ 123                                       III. CONCLUSION
¶ 124       Although the trial court erred in failing to exclude the defendant’s purported statement to
        Spaargaren and in barring the testimony of Amattey, those errors were harmless beyond a
        reasonable doubt and there is virtually no likelihood that, had these errors not occurred, the
        jury would not have convicted the defendant of first degree murder. Accordingly, we affirm
        the judgment of the circuit court of Lake County.

¶ 125      Affirmed.




                                                    - 26 -